Citation Nr: 0824570	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1977 to June 1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records are not associated with 
the claims file.  The RO attempted to obtain the service 
medical records and personnel records through the Personnel 
Information Exchange System (PIES) in May 2003.  In June 
2003, the record reflects that they were mailed to the RO.  
In September 2003 there was a second request for the service 
medical records through PIES and the response indicated that 
the service medical records were included in the microfiche 
that were sent to the RO in March 2004.  The microfiche sent 
to the RO in March 2004 contained only the May 1977 entrance 
examination.  In February 2004, the RO contacted the Marine 
Corps Reserve Support Command, Commandant Headquarters of the 
United States Marine Corps and the Marine Crops Liaison in 
St. Louis, Missouri.  No further service records were 
obtained.  

The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also 
recognizes that VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
In this case, the veteran was not notified that his service 
medical records were unavailable.  

Additionally, the VA medical records indicate that the 
veteran is receiving benefits from the Social Security 
Administration (SSA).  VA is required to obtain evidence from 
SSA, including any decisions by an administrative law judge, 
and give the evidence appropriate consideration and weight.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, 
attempts should be made to obtain these records.

Lastly, the veteran has not been afforded a VA examination 
regarding his depression.  The veteran has a current 
diagnosis of depression as is shown in the May 2005 VA 
treatment notes.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
the veteran has described events that occurred in service 
that he asserts led to his depression.  The Board, affording 
the veteran the benefit of the doubt because the service 
medical records are unavailable for review, finds that a VA 
examination is warranted to determine the etiology of his 
depression.  

Accordingly, the case is REMANDED for the following action:

1.	Attempt to secure the veteran's service 
medical records and all personnel and 
performance evaluation records or 
alternative records for the veteran 
through official channels or any other 
appropriate source, including the veteran.  
Any and all records obtained should be 
associated with the claims file.  If the 
search for such records has negative 
results, a statement to that effect should 
be placed in the veteran's claims folder 
and the veteran and his representative 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

2.	The RO should contact the SSA and 
request copies of any medical records used 
by that agency in making a determination 
on behalf of the veteran for SSA benefits 
purposes.  Any such records received 
should be associated with the veteran's 
claims folder.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims folder and the veteran 
and his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

3.	After the above has been completed to 
the extent possible, the veteran should be 
afforded a VA examination performed by an 
appropriate specialist to determine the 
identity, severity and etiology of the 
veteran's depression and/or mental 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  The examiner should state 
whether the veteran's depression or other 
mental disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) causally or etiologically 
related to service and explain the basis 
of the conclusion.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

4.	After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed and 
any appropriate development should be 
completed.  The RO should then 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

